Citation Nr: 1331094	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-31 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims for service connection for depression and a right foot disability.  

By way of background, the Board denied the Veteran's claim for service connection for schizophrenia in February 1957 and again in August 2004.  Received in December 2006 was a claim for service connection for post-traumatic stress disorder (PTSD).  By rating decision dated in March 2007, in pertinent part, service connection for PTSD and for alcoholism was denied.  Subsequently, in November 2007, the Veteran indicated he was seeking compensation for various disabilities to include "depression with secondary alcohol dependence."  In a statement dated in November 6, 2008, he stated he was seeking service connection for disabilities including "anxiety-due to Article XV given to excessive drinking, fighting because of pressure" from two superior officers.  He also stated that he wanted to reopen a claim for depression.  The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities affecting a Veteran based on review of the medical evidence.  The Board therefore rephrased the Veteran's claim as an application to reopen a claim for service connection for an acquired psychiatric disorder.  

In September 2012, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and remanded the claims for service connection for an acquired psychiatric disorder and a right foot disability for additional development.  

The issue of entitlement to service connction for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim of entitlement to service connection for a right foot scar was granted by the RO, effective June 28, 2007, in a 2013 rating decision; therefore, there is no longer a case or issue in controversy.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a right foot disability because the issue has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement in writing, a statement of the case, and a timely substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.

With respect to the issue of entitlement to a right foot disability, to include a right foot scar, the Veteran timely appealed a February 2008 rating decision that had denied the claim.  After the statement of the case was issued in August 2008, the Veteran submitted a timely substantive appeal in October 2008.  In September 2012, the Board remanded the claim for further development.  Subsequent to a March 2013 supplemental statement of the case, in 2013, the RO granted service connection for a right foot scar, effective June 28, 2007.  Therefore, the rating decision favorably resolved that issue in full.  Thus, the issue of entitlement to service connection for a right foot disability has been rendered moot, and that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the claim must be dismissed.


ORDER

Because the Veteran's claim for entitlement to service connection for a right foot disability has been rendered moot by the RO's having granted service connection, the appeal is dismissed by the Board for lack of jurisdiction.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  

The Board previously remanded this claim in September 2012 in order to have a VA physician review the Veteran's entire claims file and provide a VA medical opinion regarding whether the Veteran's acquired psychiatric disorder was related to his period of service.  On VA examination in October 2012 with February 2013 VA addendum, the VA examiner reviewed the claims file and diagnosed the Veteran with schizoaffective disorder.  The examiner opined that the Veteran's schizoaffective disorder was less likely as not related to his period of service.  He explained that there was no evidence in the available record to indicate the onset of psychotic symptoms while the Veteran was still in service.  He indicated that the Veteran's self-report was generally unreliable because the Veteran was unaware of his symptoms.  The Veteran was noted to not equate his time in service with the onset of any mental health symptoms, and he had instead attributed the onset of his depression to the murder of his sister and her children in 1985.  The examiner found that the Veteran's history of drug and alcohol abuse with tenuous periods of sobriety likely contributed to his mental health condition.  He concluded that the history of onset of the Veteran's psychotic symptoms was unclear without objective treatment records from that time period.  

A review of the claims file reveals that the Veteran had received a February 1983 letter from his uncle while in service in which his uncle had alluded to the stress that the Veteran had been under due to the military.  The Veteran's uncle expressed relief that the Veteran was sounding better in his letters because for a short period of time, he had been able to sense that he was at a deep low.  Moreover, on separation examination in September 1984, the Veteran had reported having frequent trouble with sleeping.  Although the VA examiner had found the Veteran's self-reports to be unreliable because he had been currently unaware of any psychiatric symptoms in service, the statements in the February 1983 letter regarding the Veteran's depressive symptoms in service and the Veteran's report of symptomatology on separation are highly probative, as they were made contemporaneous with his service.  Additionally, the Veteran's service personnel records reflect that he had received good performance reviews from 1981 midway through his military career, but that beginning in 1983, his performance had deteriorated.  Specifically, in April 1983, the Veteran had been charged with driving while intoxicated and had subsequently enrolled in the Alcohol and Drug Abuse Prevention and Control Program.  In May 1983, the Veteran was charged with striking a female soldier while being drunk and disorderly.  In January 1984, the Veteran was charged with failure to go to his appointed place of duty.  For all of these charges, the Veteran was reduced in grade, had to forfeit funds, and complete extra duty.  

The Board acknowledges that the October 2012 VA examiner considered the Veteran's lay statements with regard to onset of his psychiatric symptoms and found the Veteran's self-reports to be unreliable.  However, in rendering his opinion, it does not appear that the October 2012 VA examiner considered the Veteran's decline in performance as indicated in his service personnel records, nor did he consider the February 1983 letter from the Veteran's uncle regarding the Veteran's depressive symptoms.  Therefore, on remand, the Veteran should be afforded a new VA examination with a medical opinion clarifying whether the Veteran's psychiatric disorder is related to his period of service, to include the decline in performance in his service personnel records, February 1983 letter indicating that he had depressive symptomatology, and the September 1984 report of sleep difficulty.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for an acquired psychiatric disorder.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Schedule the Veteran for a VA examination with a physician to obtain a medical opinion as to whether his current acquired psychiatric disorder is related to his period of service, to include his decline in performance in his service personnel records, February 1983 letter indicating that he had depressive symptomatology, and the September 1984 report of sleep difficulty.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder arose during service or is otherwise related to any incident of service, to include decline in performance in his service personnel records, February 1983 letter indicating that he had depressive symptomatology, and the September 1984 report of sleep difficulty.  The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


